DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because it discloses the following informalities: “at least one through hole (915) in the thickness of the panel” (lines 4-5; emphasis added) and “creating low pressure within the intake system (200) and simultaneously, and exposing at least one portion” (lines 9-11; emphasis added). The first recitation is not necessarily indefinite for a lack of antecedent basis, but is written in a confusing manner.  That portion should recite: “at least one through hole (915) in a thickness direction of the panel”.  The second recitation appears to be a simple editing/typographical error.  The newly added “, and” is unnecessary and confusing.  That portion should read: “creating low pressure within the intake system (200) and simultaneously exposing at least one portion”.  Appropriate correction is required.
Claims 2-4 and 6-14 are objected to because of the following informalities:  These dependent claims are each recited as being either “A method in accordance with claim 1” or “Equipment (100) in accordance with claim 5” or the like.  This recitation is not necessarily indefinite, but it does cast doubt as to whether the method or “equipment” of the antecedent claims is being positively incorporated into the dependent claim.  The claims should begin with: “The method of claim 1” and “The equipment of claim 5”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses: “method for treating panels (900) in the manufacture of printed circuit boards which includes the following phases…” (lines 1-2; emphasis added).  This preamble renders the claims indefinite because it indicates that there is a method including manufacture of printed circuit boards, when there is no such thing recited in any of claims 1-4.  Further, it makes the claims unclear because one cannot know if it is the “manufacture of printed circuit boards which includes the following phases…” or if it is the “method for treating panels…which includes the following phases”.  As such one cannot determine the metes and bounds of the claims.  
Claim 1 is further rejected as indefinite for disclosing: “positioning the opening (205) for an intake system (200) in contact with the first side (905) of the panel (900) so this opening delimits a portion on the first side containing the through hole” (lines 6-8; emphasis added).  There is a lack of antecedent basis for the recitation of “the opening” in the claims.  Further, it is impossible to determine how an opening (i.e. a void or lack of material) can be “in contact with the first side”.  How does a hole contact a structure?  Finally, one cannot read the claim and determine how an opening would “delimit a portion [of the panel]”.  This language is confusing and does not provide information to enable a reader to perform the claimed method.  Is there a physical transformation involved in the delimiting, or is this more of an alignment step?  Or, is it as best understood, to encompass any of the above interpretations.
Claims 2-4 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.  These claims are examined as best understood.
Claim 3 is further rejected as indefinite.  The claim discloses: “the diameter of the portion on the second side exposed to the flow of plasma”.  There is a lack of antecedent basis for this limitation in the claim.  It has not been previously established that there is any “diameter of the portion…exposed” or even that the exposure is circular in shape.  The claim has been examined as best understood.
Claim 5 is further rejected as indefinite.  The claim recites: “contact with the first side (905) of a panel (900) positioned on the support surface” (line 5; emphasis added), “a nozzle… which is placed on the opposite end of the support surface with respect to the intake system” (lines 7-8; emphasis added), and “the second side (910) of the panel (900) opposite to the first side (905)”.  Each of these recitations is indefinite, as there is no antecedent basis for “the first side”, “the opposite end” or “the second side”.  Further, the instance of “a panel” in line 5 is indefinite, as “a panel” has already been recited (line 3) and therefore one cannot know if this is the same or a new “panel”.  The recitation of “the opposite end” is indefinite also because there not only was not previously recited “an” opposite end, there was never even recited a “first” end, which would even have an “opposite end”.  This claim and its dependents have been examined as best understood.
Claims 6-14 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 5.  These claims are examined as best understood.
Claim 12 is further rejected as indefinite, because the claim discloses: “when at least one of these through holes is contained in a portion on the first side of the panel which is delimited by the opening for the intake system” (lines 3-5; emphasis added).  This language is indefinite because the claim is not drawn to a method, and as such, the condition “when” language, which relies on an apparent timeframe, is impossible to confidently interpret.  That is, one cannot know if the structural limitations in the claim are intended to be permanent, or if they are transitory.  In addition, it is not understandable how this indefinite limitation could be contingent on the “when at least one of these through holes is contained in… the panel”.  This language is indefinite because the through holes are always contained in the panel, and are not recited as possibly being anywhere else.  As such, the suction mechanism would always be activated.  Accordingly, these contradictory limitations render the claim indefinite, and it has been examined, as best understood.
Claim 13 is further rejected as indefinite, because the claim recites: “Equipment (100) in accordance with claim 5, comprising… a panel (900), an intake system (245) with an opening… a suction mechanism (250)… and a nozzle (125)… which is placed at the opposite end of the perforated belt” (lines 1-10; emphasis added).  These limitations are indefinite because this claim purports to depend from claim 5, which has already recited each of these structures explicitly.  In addition, the instance of “the opposite end of the perforated belt” is indefinite as there is a lack of antecedent basis for this “opposite end” limitation in the claims.  This language is also indefinite because there not only was not previously recited “an” opposite end, there was never even as best understood, to instead intend “the panel”, “the intake system”, etc.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigali et al. (US 6,808,592 B1).
Regarding claim 5, as best understood, Rigali discloses equipment (fig. 1) for the treatment of panels  (Abstract; figs. 1-3c; col. 7, lines 13-23) comprising: a support surface (52) for a panel (28) to be treated, an intake system (vacuum pump and vacuum port, 90, and feedthroughs, 96) with an opening (90 and/or 96) designed to remain in contact (by way of 14, 52, 98) with the first side (bottom, as viewed in fig. 3a; side facing into the page in fig. 2) of a panel (28) positioned on the support surface (figs. 2 and 3a-3c; col. 7, lines 24-40; col. 8, lines 10-37), a nozzle (92) dispensing a flow of plasma, which is placed on the opposite end (top) of the support surface with respect to the intake system (on bottom) and is designed to supply a flow of plasma to the second side (top, as viewed in fig. 3a; side facing out of page in fig. 2) of the panel opposite to the first side, a suction mechanism (vacuum pump) to reduce pressure in the intake system (figs. 2-2c; col. 10, lines 28-56). 
Regarding claim 6, as best understood, Rigali discloses the equipment in accordance with claim 5, whereby the support surface has an actuator mechanism (20) to move the panel in a set travel direction (figs. 4-5; cols. 8-9, lines 51-67 and 1-43). 
Regarding claim 7, as best understood, Rigali discloses the equipment in accordance with claim 6, whereby the support surface is provided by a roller (“roller type”) bed (figs. 1and 4-5; col. 7, lines 28-40; col. 9, lines 11-43).
Regarding claim 8, as best understood, Rigali discloses the equipment in accordance with claim 5, whereby the opening for the intake system is positioned flush with the support surface (fig. 2: 96 is flush with bottom one of 52). 
Regarding claim 9, as best understood, Rigali discloses the equipment in accordance with claim 5, comprising a mechanism (22) for varying the distance of the intake system with respect to the support surface (figs 2 and 4-5; cols. 9-10; line 59-67 and 1-34). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayata et al. (JP-2003-3283124 A), in view of Rigali.
Regarding claim 1, as best understood, Hayata discloses a method for treating panels (11, 12) in the manufacture of printed circuit boards (Abstract; figs. 1, 2 and 5; pars. 0031-0034) which includes the following phases: setting up a panel (1) with a first side (bottom, as viewed in fig. 1), a second side (top, as viewed) opposite the first side, and at least one through hole (21a, 21b) in the thickness of the panel (figs. 1-2; par. 0034); an intake system (7) in contact with the first side of the panel (by way of table, 3, and surrounding vacuum atmosphere) and positioning , and exposing at least one portion on the second side of this panel to a flow of plasma, whereby this portion on the second side contains the through hole (figs. 1-5; pars. 0031-0036).  Hayata, however, does not explicitly disclose positioning the opening for an intake system in contact with the first side of the panel so this opening delimits a portion on the first side containing the through hole.
Rigali teaches that it is well known to perform a related method for treating panels in the manufacture of printed circuit boards (Abstract; figs. 1-3c; col. 7, lines 13-23), which includes at least the following phases: setting up a panel (28) with a first side (bottom, as viewed in fig. 3a; side facing into the page in fig. 2), a second side (top, as viewed in fig. 3a; side facing out of page in fig. 2) opposite the first side, (figs. 2 and 3a-3c; col. 7, lines 24-40; col. 8, lines 10-37); positioning an opening (90) for an intake system (vacuum pump and vacuum port, 90) in contact with the first side of the panel; creating low pressure (vacuum) within the intake system and simultaneously, and exposing at least one portion on the second side of this panel to a flow of plasma (figs. 2-3c; col. 10, lines 28-56).  
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hayata to incorporate the opening for the intake system being located on the side of the panel, opposite to the side exposed to plasma of Rigali.  It is considered well-known that plasma treatment requires flow of gases out of the chamber and that such processes predictably benefit from vacuum atmosphere.  Further, Hayata intends to treat the vias (21a, 21b) with plasma as efficiently as possible.  Both Hayata and Rigali disclose using vacuum gas removal at the time of plasma excitation.  As such, moving the 
Regarding claim 2, the modified Hayata teaches the method of claim 1 as detailed above, and Rigali further teaches that it is well known that the opening for the intake system is fully contained within the body of the panel (the opening is directly below the panel and is smaller than the panel: figs. 2-3c).
Regarding claim 3, the modified Hayata teaches the method of claim 1 as detailed above, and Hayata further discloses the portion on the first side of the panelPreliminary Amendment which is delimited by the opening for the intake system has a width equal to the diameter of the portion on the second side exposed to the flow of plasma (the openings, 5a, 5b, are the same side as the through hole and the exposed area: fig. 1; par. 0059).
Regarding claim 4, the modified Hayata teaches the method of claim 1 as detailed above, and Hayata further discloses that the flow of plasma is directed in parallel with the axis of the through hole (fig. 1; pars. 0037-0038). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rigali, in view of Spain et al. (US 2003/0000830 A1).
Regarding claim 10, as best understood, Rigali discloses all of the elements of the current invention as detailed above with respect to claim 5.  Rigali, however, does not explicitly disclose that the dimensions of the opening for the intake system can be adjusted.
Spain teaches that it is well known to provide related equipment (stack panel processing apparatus) (Title; Abstract; figs. 4-6); including an intake system (33a, 35, 39) having an opening (at top of 33a), whereby the dimensions of the opening for the intake system can be adjusted (figs. 4 and 6; par. 0049: “adapter frames with O-rings, inserted 32, 33a, are used to adapt the system to smaller panel sizes”).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rigali to incorporate the ability to change the opening size of Spain.  The applicant is respectfully reminded that it is considered obvious to change the opening size of the intake system, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  In this instance, the change of size would have been readily understood to better allow for precise alignment of the flow of gas, thus predictably enabling faster throughput of the substrates.  Moreover, it is held to be common practice to adjust an opening size in intake (i.e. suction or vacuum) systems in order to more predictably control those devices, as is well-known in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rigali in view of Spain, further in view of Ramanan et al. (US 2009/0084412 A1).
Regarding claim 11, as best understood, modified Rigali teaches all of the elements of the current invention as detailed above with regards to claim 10.  Rigali further teaches 

Ramanan teaches that it is well known to provide related equipment (Title; Abstract; fig. 2), comprising: sensors (41) to measure the size of the panel situated on the support surface, actuating mechanism to adjust the size of the opening for the intake system, control unit connected to the sensors and actuating mechanism configured to adjust the opening for the intake system in relation to the size of the panel (figs. 1-2 and 5-7; pars. 0015-0018).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Rigali to incorporate the size measuring sensors and opening adjustment mechanism of Ramanan.  Each of Rigali, Spain and Ramanan are intended to quickly and precisely process circuit boards.  It was well-known at the time of filing that dimensional sensors were routinely used to ensure such predictable benefits as better alignment of workpieces, and using the dimensional data to determine future mounting locations, and thus more accurate positioning of subsequent parts, during processing.  PHOSITA would have realized this and would have readily used the dimensional sensing of Ramanan with the apparatus of Rigali, with a reasonable expectation of success and of the benefits described herein.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rigali, in view of Morofuji (US 5,441,474).
Regarding claim 12, as best understood, Rigali discloses all of the elements of the current invention as detailed above with respect to claim 5.  Rigali further discloses sensors (36, 38) to detect the presence of the panel situated on the support surface and their position with respect to the intake 4In re of: WISE S.R.L.Atty. Dkt. FIORANIlPreliminary Amendmentsystem (figs. 1-2; col. 7, lines 41-52), and a control unit (26) connected to these sensors and configured to selectively activate the suction mechanism, when the first side of the panel is delimited by the opening for the intake system (figs. 1-2 and 4-5; col. 7, lines 12-23; col. 10, lines 28-56; col. 11, 47-54).  Rigali, however, does not explicitly disclose that the sensors are for detecting through holes in the panel, and at least one of the through holes is contained in a portion on the first side of the panel.  Note: the panel, and its “through holes” are not parts of the claimed apparatus.
Morofuji teaches that it is well known to provide related equipment for the treatment of panels (Abstract; figs. 1A-2; col. 4, lines 15-20) comprising at least: a support surface (2) for a panel (PCB) to be treated, an intake system (suction means and/or 40) with an opening (40) (figs. 1A-4; col. 6, lines 15-21); and sensors (positioning pins in conjunction with position sensor) to detect the presence of through holes in the panel situated on the support surface and their position with respect to the intake 4In re of: WISE S.R.L.Atty. Dkt. FIORANIlPreliminary Amendmentsystem (col. 3, lines 38-51; col. 5, lines 1-10).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rigali to incorporate the through hole detection and location of Morofuji.  Both, Rigali and Morofuji are intended to quickly and precisely process circuit boards.  It was well-known at the time of filing that alignment holes and position sensors were routinely used to ensure such predictable benefits as better alignment, and thus more accurate positioning of subsequent parts, and of through holes for processing.  PHOSITA would have realized this and would have readily used the through hole sensing of Morofuji with the apparatus of Rigali, with a reasonable expectation of success and of the benefits described herein.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rigali, in view of Yamamoto et al. (US 4,252,595).
Regarding claim 13, as best understood, Rigali discloses all of the elements of the current invention as detailed above.  Rigali further discloses a perforated belt with a first side designed perforated belt.
Yamamoto teaches that it is well known to provide related equipment for the treatment of panels (Abstract; figs. 1-2 and 7-8) comprising at least: an intake system (110, 130, 131); and a nozzle (127) designed to supply a flow of plasma to the first side (top) of a perforated belt (122); and that the perforated belt has a first side (fig. 8, outside) designed for contact with a panel (129) (figs. 1-8; cols. 5-6, lines 48-68 and 1-30).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rigali to incorporate the perforated belt of Yamamoto.  It is common practice to use perforated belts for substrate transfer, because the perforations predictably allow for more consistent belt movement due to interaction with gear sprockets.  Additionally, the perforations under and around the panels are well known for providing flow for the treatment plasma.  Both of these known benefits were predictably employed by Yamamoto, and there is no indication that any special structures were devised in the instant application to enable use of the old perforated belt of Yamamoto with the known apparatus of Rigali, which also discloses use of a belt, but is simply silent as to whether it is the commonly employed perforated belt.
Regarding claim 14, as best understood, the modified Rigali teaches the method of claim 13 as detailed above, and Rigali further teaches that the belt is able to slide (col. 7, lines 35-40).  As detailed above, Yamamoto demonstrates that the belt being perforated is common and well-known.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729